FINANCIAL INSTITUTIONS APPROVED AS DEPOSITORIES
                              OF TRUST ACCOUNTS OF ATTORNEYS


Bank Code     A.                                 591    Clearview Federal Credit Union
                                                  23    CNB Bank
595   Abacus Federal Savings Bank                354    Coatesville Savings Bank
  2   ACNB BANK                                  223    Commercial Bank & Trust of PA
613   Allegent Community Federal Credit Union     21    Community Bank (PA)
375   Altoona First Savings Bank                 371    Community Bank, NA (NY)
376   Ambler Savings Bank                        132    Community State Bank of Orbisonia
532   AMERICAN BANK (PA)                         647    CONGRESSIONAL BANK
615   Americhoice Federal Credit Union           380    County Savings Bank
116   AMERISERV FINANCIAL                        617    Covenant Bank
648   Andover Bank (The)                         536    Customers Bank
377   Apollo Trust Company

                                                  Bank Code    D.
Bank Code     B.
                                                  339   Dime Bank (The)
558   Bancorp Bank (The)                          239   DNB First, NA
485   Bank of America, NA                          27   Dollar Bank, FSB
415   Bank of Landisburg (The)
642   BB & T Company
519   Beaver Valley Federal Credit Union          Bank Code    E.
501   BELCO Community Credit Union
397   Beneficial Bank                             500   Elderton State Bank
652   Berkshire Bank                              567   Embassy Bank for the Lehigh Valley
  5   BNY Mellon, NA                              541   ENTERPRISE BANK
392   BRENTWOOD BANK                               28   Ephrata National Bank
495   Brown Brothers Harriman Trust Co., NA       601   Esquire Bank, NA
161   Bryn Mawr Trust Company (The)               340   ESSA Bank & Trust


Bank Code     C.                                  Bank Code    F.

654   CACL Federal Credit Union                   629   1st Colonial Community Bank
618   Capital Bank, NA                            158   1st Summit Bank
 16   CBT Bank, a division of Riverview Bank       31   F & M Trust Company – Chambersburg
136   Centric Bank                                658   Farmers National Bank of Canfield
394   CFS BANK                                    205   Farmers National Bank of Emlenton (The)
623   Chemung Canal Trust Company                  34   Fidelity Deposit & Discount Bank (The)
599   Citibank, NA                                343   FIDELITY SAVINGS & LOAN ASSOCIATON
238   Citizens & Northern Bank                           OF BUCKS COUNTY
561   Citizens Bank (PA)                         583    Fifth Third Bank
206   Citizens Savings Bank                      643    First Bank
602   City National Bank of New Jersey           174    First Citizens Community Bank
576   Clarion County Community Bank              191    First Columbia Bank & Trust Company
660   Clarion Federal Credit Union               539    First Commonwealth Bank
46    First Community Bank of Mercersburg                Bank Code    J.
504   First Federal S & L Association of Greene
       County                                             70   Jersey Shore State Bank
525   First Heritage Federal Credit Union                127   Jim Thorpe Neighborhood Bank
 42   First Keystone Community Bank                      488   Jonestown Bank & Trust Company
 51   First National Bank & Trust Company of             659   JPMorgan Chase Bank, NA
       Newtown (The)                                      72   JUNIATA VALLEY BANK (THE)
 48   First National Bank of Pennsylvania
426   First Northern Bank & Trust Company
604   First Priority Bank, a division of Mid Penn Bank   Bank Code    K.
592   FIRST RESOURCE BANK
657   First United Bank & Trust                          651   KeyBank NA
408   First United National Bank                         414   Kish Bank
151   Firstrust Savings Bank
416   Fleetwood Bank
175   FNCB Bank                                          Bank Code    L.
291   Fox Chase Bank
241   Franklin Mint Federal Credit Union                  74   LAFAYETTE AMBASSADOR BANK
639   Freedom Credit Union                               554   Landmark Community Bank
 58   FULTON BANK, NA                                     78   Luzerne Bank


Bank Code     G.                                         Bank Code    M.

499   Gratz Bank (The)                                   361   M & T Bank
498   Greenville Savings Bank                            386   Malvern Federal Savings Bank
                                                         510   Marion Center Bank
                                                         387   Marquette Savings Bank
Bank Code     H.                                          81   Mars Bank
                                                          43   Marysville Branch, of Riverview Bank
402   Halifax Branch, of Riverview Bank                  367   Mauch Chunk Trust Company
244   Hamlin Bank & Trust Company                        619   MB Financial Bank, NA
362   Harleysville Savings Bank                          511   MCS (Mifflin County Savings) Bank
363   Hatboro Federal Savings                            641   Members 1st Federal Credit Union
463   Haverford Trust Company (The)                      555   Mercer County State Bank
655   Home Savings Bank                                  192   Merchants Bank of Bangor
606   Hometown Bank of Pennsylvania                      610   Meridian Bank
 68   Honesdale National Bank (The)                      420   Meyersdale Branch, of Riverview Bank
350   HSBC Bank USA, NA                                  294   MID PENN BANK
364   HUNTINGDON VALLEY BANK                             276   MIFFLINBURG BANK & TRUST COMPANY
605   Huntington National Bank (The)                     457   Milton Savings Bank
608   Hyperion Bank                                      614   Monument Bank
                                                         596   MOREBANK, A DIVISION OF
                                                                BANK OF PRINCETON (THE)
Bank Code     I.                                         484   MUNCY BANK & TRUST COMPANY (THE)

365   InFirst Bank
557   Investment Savings Bank
526   Iron Workers Savings Bank
Bank Code    N.                                 628   Riverview Bank

433   National Bank of Malvern
168   NBT Bank, NA                              Bank Code    S.
347   Neffs National Bank (The)
434   NEW TRIPOLI BANK                          153   S & T Bank
 15   NexTier Bank, NA                          316   Santander Bank, NA
636   Noah Bank                                 460   Second Federal S & L Association of
638   Norristown Bell Credit Union                     Philadelphia
439   Northumberland National Bank (The)        646   Service 1st Federal Credit Union
 93   Northwest Bank                            458   Sharon Bank
                                                462   Slovenian Savings & Loan Association of
                                                       Franklin-Conemaugh
Bank Code    O.                                 486   SOMERSET TRUST COMPANY
                                                633   SSB Bank
653   OceanFirst Bank                           518   STANDARD BANK, PASB
489   OMEGA Federal Credit Union                542   Stonebridge Bank
 94   Orrstown Bank                             440   SunTrust Bank
                                                122   SUSQUEHANNA COMMUNITY BANK

Bank Code    P.
                                                Bank Code    T.
598   PARKE BANK
584   Parkview Community Federal Credit Union   143   TD Bank, NA
 40   Penn Community Bank                       656   TIOGA FRANKLIN SAVINGS BANK
540   PennCrest Bank                            182   TOMPKINS VIST BANK
419   Pennian Bank                              609   Tristate Capital Bank
447   Peoples Security Bank & Trust Company     640   TruMark Financial Credit Union
 99   PeoplesBank, a Codorus Valley Company     467   Turbotville National Bank (The)
556   Philadelphia Federal Credit Union
448   Phoenixville Federal Bank & Trust
 79   PNC Bank, NA                              Bank Code    U.
449   Port Richmond Savings
451   Progressive-Home Federal Savings & Loan   483   UNB Bank
       Association                              481   Union Building and Loan Savings Bank
637   Provident Bank                            133   Union Community Bank
456   Prudential Savings Bank                   634   United Bank, Inc.
491   PS Bank                                   472   United Bank of Philadelphia
                                                475   United Savings Bank
                                                600   Unity Bank
Bank Code    Q.                                 232   Univest Bank & Trust Co.

107   QNB Bank
560   Quaint Oak Bank                           Bank Code    V.

                                                611   Victory Bank (The)
Bank Code    R.

452   Reliance Savings Bank
220   Republic First Bank d/b/a Republic Bank
Bank Code     W.                                                 PLATINUM LEADER BANKS

119   WASHINGTON FINANCIAL BANK                     The HIGHLIGHTED ELIGIBLE INSTITUTIONS are
121   Wayne Bank                                    Platinum Leader Banks – Institutions that go above
631   Wells Fargo Bank, NA                          and beyond eligibility requirements to foster the
553   Wesbanco Bank, Inc.                           IOLTA Program. These Institutions pay a net yield at
494   West View Savings Bank                        the higher of 1% or 75 percent of the Federal Funds
473   Westmoreland Federal S & L Association        Target Rate on all PA IOLTA accounts. They are
                                                    committed to ensuring the success of the IOLTA
476   William Penn Bank
                                                    Program and increased funding for legal aid.
272   Woodlands Bank
573   WOORI AMERICA BANK
630   WSFS (Wilmington Savings Fund Society), FSB
                                                                      IOLTA EXEMPTION

                                                    Exemptions are not automatic. If you believe you
Bank Code     X.
                                                    qualify, you must apply by sending a written request
                                                    to the IOLTA Board’s executive director: 601
                                                    Commonwealth Avenue, Suite 2400, P.O. Box 62445,
Bank Code     Y.                                    Harrisburg, PA 17106-2445. If you have questions
                                                    concerning IOLTA or exemptions from IOLTA, please
577    York Traditions Bank                         visit their website at www.paiolta.org or call the IOLTA
                                                    Board at (717) 238-2001 or (888) PAIOLTA.

Bank Code     Z.




                                                                                   Approved January 2019